EXHIBIT 10.7
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT


    THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (hereinafter the
"Amendment") is made effective as of September 18, 2020 (hereinafter the
“Effective Date”), by and among PCC TALLAHASSEE, LLC, a Delaware limited
liability company (“Tallahassee Seller”), PCC ORLANDO, LLC, a Delaware limited
liability company (“Orlando Seller”), PCC COLLEGE STATION, LLC, a Delaware
limited liability company (“College Station Seller”), PCC LUBBOCK, LLC, a
Delaware limited liability company (“Lubbock Seller”), PCC WACO, LLC, a Delaware
limited liability company (“Waco Seller”), PCC TEMPE, LLC, a Delaware limited
liability company (“Tempe Seller”), HAVEN CAMPUS COMMUNITIES-KENNESAW, LLC, a
Delaware limited liability company (“Kennesaw Seller”), and HAVEN CAMPUS
COMMUNITIES-CHARLOTTE, LLC, a Georgia limited liability company (“Charlotte
Seller”, and together with Tallahassee Seller, Orlando Seller, College Station
Seller, Lubbock Seller, Waco Seller, Tempe Seller and Kennesaw Seller, jointly
and severally, “Seller”), and TPG REAL ESTATE PARTNERS INVESTMENTS, LLC, a
Delaware limited liability company (“Purchaser”).


    W I T N E S S E T H:


    WHEREAS, Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated July 31, 2020, as amended by that certain First Amendment to
Purchase and Sale Agreement dated August 7, 2020, as affected by that certain
Extension of Loan Assumption Approval Deadline letter dated September 11, 2020
(as amended from time to time, the “Agreement”), for the sale from Seller to
Purchaser of the Property (as defined in the Agreement); and


    WHEREAS, Purchaser and Seller desire to further modify the Agreement, as set
forth below.


    NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree that the Agreement is and shall
be amended as follows:


    1.     Incorporation of Recitals; Definitions. The recitals set forth above
are hereby incorporated in this Amendment as if set forth herein in full. All
capitalized terms not defined in this Amendment shall be deemed to have the
meanings given such terms in the Agreement.


    2.    Financing Contingency. Purchaser hereby waives the Financing
Contingency pursuant to Section 9.22 of the Agreement.


3.    Loan Assumption Approval Deadline. The parties hereby agree that the Loan
Assumption Approval Deadline is extended to 5:00 p.m. Atlanta, Georgia time on
October 30, 2020. In the event Lender does not provide all Loan Assumption
Approvals on or before the Loan Assumption Approval Deadline, as extended
pursuant to this Section 3, then without limiting any other rights Purchaser may
have under the Agreement, Purchaser shall have the right to further extend the
Loan Assumption Approval Deadline until 5:00 p.m. Atlanta, Georgia time on
November 12, 2020, by providing written notice thereof (the “Extension Notice”)
to Seller on or before the Loan Assumption Approval Deadline. In the event
Purchaser delivers the Extension Notice pursuant to this Section 3, Purchaser
shall deliver to Escrow Agent, no later than two (2) business days after
delivery of the Extension Notice, an additional earnest money deposit in the
amount of TWO MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($2,500,000.00),
which amount shall be included as
1

--------------------------------------------------------------------------------



part of the Earnest Money, provided that $1,000,000 of the Earnest Money shall
not be applied to the Purchase Price at Closing.


    4.    Closing Date. The parties hereto agree that if the Extension Notice is
not given in accordance with Section 3 herein, the Closing Date shall be
November 9, 2020. If the Extension Notice is given in accordance with Section 3
herein, the Closing Date shall be November 20, 2020.


    5.    Counterparts. This Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.


    6.    Continued and Binding Effect. Except to the extent the Agreement is
amended or modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect. This Amendment shall be binding
upon and inure to the benefit of Purchaser and Seller and their respective
successors and assigns.














[Remainder of page intentionally left blank]
2


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.






PCC TALLAHASSEE, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary




PCC ORLANDO, LLC, a Delaware
limited liability company


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


[Signature Page to Second Amendment to PSA - Student Housing]

--------------------------------------------------------------------------------



By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary












HAVEN CAMPUS COMMUNITIES-KENNESAW, LLC, a Delaware
limited liability company


By: Haven Campus Communities Kennesaw Member, LLC, a Georgia limited liability
company, its sole Member and Manager


By: PCC Stadium Village, LLC, a Delaware limited liability company, its Manager


By:    Preferred Campus Communities, LLC, a Maryland limited liability company,
its
Manager


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary
                        


[Signature Page to Second Amendment to PSA - Student Housing]

--------------------------------------------------------------------------------



HAVEN CAMPUS COMMUNITIES-CHARLOTTE, LLC, a Georgia
limited liability company


By:    PAC Lending, LLC, a Delaware limited liability company, its
Sole Member


By:    PAC Carveout, LLC, a Delaware limited liability company, its
Sole Member


By: Preferred Apartment Communities Operating Partnership, L.P., a Delaware
limited partnership, as sole member of the Board of Managers of PAC Carveout,
LLC
    Maryland corporation, its General Partner


By: Preferred Apartment Communities, Inc., a
    Maryland corporation, its General Partner



                        By: /s/ Jeffrey R. Sprain____________________
Jeffrey R. Sprain, Executive Vice President, General Counsel and Secretary














                        


[Signature Page to Second Amendment to PSA - Student Housing]

--------------------------------------------------------------------------------



                        PURCHASER:


TPG REAL ESTATE PARTNERS INVESTMENTS, LLC, a Delaware limited liability company
    
                        
By: /s/ Matthew Coleman


Name: Matthew Coleman


Title: Vice President


[Signature Page to Second Amendment to PSA - Student Housing]